*453Appeal by the defendant from a judgment of the Supreme Court, Queens County (Kron, J.), rendered June 10, 2002, convicting him of criminal sale of a controlled substance in the first degree, criminal sale of a controlled substance in the second degree, and conspiracy in the second degree, upon a jury verdict, and sentencing him to consecutive indeterminate terms of imprisonment of 25 years to life on the conviction of criminal sale of a controlled substance in the first degree, 8V3 years to life on the conviction of criminal sale of a controlled substance in the second degree, and 8V3 years to life on the conviction of conspiracy in the second degree. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is modified, as a matter of discretion in the interest of justice, by directing that all sentences run concurrently with each other; as so modified, the judgment is affirmed.
Contrary to the defendant’s contention, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt of criminal sale of a controlled substance in the first degree, criminal sale of a controlled substance in the second degree, and conspiracy in the second degree beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
The People demonstrated that the wiretap investigation was carried out with the appropriate procedures in place to minimize interception of nonpertinent communications (see CPL 700.30 [7]; People v Floyd, 41 NY2d 245, 250 [1976]). The defendant failed to rebut this showing, and thus, the court correctly denied that branch of his motion which was to suppress the audiotapes produced from the investigation (see People v Floyd, supra). Moreover, the court properly determined that certain audiotapes were sufficiently audible to warrant their admission into evidence (see People v Wilson, 207 AD2d 463, 464 [1994]; People v Robinson, 158 AD2d 628 [1990]; cf. People v Mincey, 64 AD2d 615 [1978]).
The sentences imposed were excessive to the extent indicated.
The defendant’s remaining contentions are without merit. Florio, J.P., Smith, Rivera and Fisher, JJ., concur.